DETAILED ACTION
Regarding Claims 1-9, 11, 13, 15-17, 19-21, 25-26, 28, 32-33 and 35. Cancelled.

Claim Rejections - 35 USC § 112
Previous rejection is withdrawn in view of the Applicant’s amendment filed on 07/14/2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10, 14-15, 17, 22, 24-26, 29, 31-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beason et al., US Pat No. 6,862,525 (hereinafter Beason) 

          Regarding Claims 10, 22 and 29. Beason discloses determining an estimate of a currently unknown altitude of a mobile device (Abstract), comprises:
receiving, by the mobile device, signals indicative of location information, determining a location of the mobile device using the location information (Col. 5, lines 33-61), measuring an atmospheric condition at the location of the mobile device using a temperature sensor, a pressure sensor, a humidity sensor, or gas sensor of the mobile device (Col. 2, lines 34-37, pressure sensor),
(i) determining a change in an atmospheric condition by measuring the atmospheric condition at a location of the mobile device using a sensor of the mobile device (Col. 2, lines 11-17, barometric sensor, lines 50-61, pressure changing with weather)
(ii) identifying a threshold value of a change for the measured atmospheric condition (Col. 3, lines 35-39)
(Note: rest of the claim limitations involve “if” and are contingent claims. As such, under the BRI, said limitations do not need to be performed and therefore are not considered)
(see MPEP, 2111.04. section II, Contingent Limitations, “The broadest reasonable interpretation of a method claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.)

          Regarding Claims 14, 24 and 31. Beason discloses determining an estimate of a currently unknown altitude of a mobile device (Abstract)
receiving, by the mobile device, signals indicative of location information, determining a location of the mobile device using the location information (Col. 5, lines 33-61), measuring an atmospheric condition at the location of the mobile device using a temperature sensor, a pressure sensor, a humidity sensor, or gas sensor of the mobile device (Col. 2, lines 34-37, pressure sensor)

computing a first estimate of the currently unknown altitude of the mobile device using the measurement of an atmospheric condition (Col. 3, lines 35-38, altitude derived from barometric pressure)
computing a second estimate of the currently unknown altitude of the mobile device without using the measurement of the atmospheric condition (Col. 3, lines 38-39, map or GPS-derived),
identifying a threshold difference of altitude (Col. 3, lines 37-39, difference)
(Note: rest of the claim limitations involve “if” and are contingent claims. As such, under the BRI, said limitations do not need to be performed and therefore are not considered)
(see MPEP, 2111.04. section II, Contingent Limitations, “The broadest reasonable interpretation of a method claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.)

          Regarding Claims 17, 26 and 33. Beason discloses determining the estimate of estimating the currently unknown altitude of the mobile device without using the measurement of the atmospheric condition comprises: estimating the currently unknown altitude of the mobile device using a previously-determined estimate of a previously unknown altitude of the mobile device and an estimate of movement by the mobile device between the previously unknown altitude and the currently unknown altitude (Col. 3, lines 4-35; Col. 6, lines 39-65, continuous calibration using the GPS-derived altitude. The second estimate uses the topographical map as the user moves from previous location to the current location as tracked by the GPS, where the topographical map uses the previously determined altitude as it retrieves the data that includes the altitude of then current location, as disclosed in Col. 6, lines 53-65).
(Note: rest of the claim limitations involve “if” and are contingent claims. As such, under the BRI, said limitations do not need to be performed and therefore are not considered)
(see MPEP, 2111.04. section II, Contingent Limitations, “The broadest reasonable interpretation of a method claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.)

          Regarding Claims 18, 27 and 34 Beason discloses determining an estimate of a currently unknown altitude of a mobile device (Abstract)
receiving, by the mobile device, signals indicative of location information, determining a location of the mobile device using the location information (Col. 5, lines 33-61), measuring an atmospheric condition at the location of the mobile device using a temperature sensor, a pressure sensor, a humidity sensor, or gas sensor of the mobile device (Col. 2, lines 34-37)
(Note: rest of the claim limitations involve “if” and are contingent claims. As such, under the BRI, said limitations do not need to be performed and therefore are not considered)
(see MPEP, 2111.04. section II, Contingent Limitations, “The broadest reasonable interpretation of a method claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.)



Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of the updated rejection.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN D PARK whose telephone number is (571)270-7922. The examiner can normally be reached 11-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HYUN D PARK/Primary Examiner, Art Unit 2857